Citation Nr: 9927386	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
May 8, 1995.  

2.  Entitlement to special monthly compensation by reason of 
the need for regular aid and attendance or by reason of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1966 to October 1969 
and from April 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 and an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the veteran submitted a notice of 
disagreement with the issues addressed in the September 1996 
rating decision.  Although the RO provided a statement of the 
case, the current record does not show that the veteran has 
perfected his appeal by submitting a substantive appeal.  
Accordingly, those issues are not in appellate status.  The 
Board emphasizes that the RO did not at any time inform the 
veteran that he had perfected the appeal of those issues.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Evidence dated from January 1994 shows that the veteran 
began manifesting increasing symptoms of PTSD, to include 
sleep disturbance, decreased appetite, depression, increased 
irritability, fleeting thoughts of suicide, and fantasies of 
punching people.  During this time, the veteran broke up with 
his long-time girlfriend.  He moved to a trailer in the 
country and socially isolated himself.  This symptomatology 
is productive of no more than definite social and industrial 
impairment.      

3.  The evidence does not show that the veteran is unable to 
dress or feed himself, maintain personal hygiene, or 
otherwise manage activities of daily living.  By subjective 
report, the veteran experiences exacerbations of PTSD three 
or four times a year, during which time he is unable to care 
for himself and tend to needs associated with medical 
conditions.  

4.    The veteran has the following service-connected 
disabilities: PTSD, rated as 100 percent disabling; residuals 
of a gunshot wound to the left arm with incomplete paralysis 
of the radial nerve in the left arm with atrophy of the 
biceps, triceps, and radialis, rated as 20 percent disabling; 
residuals of a well healed fracture of the left humerus, 
rated as 0 percent disabling; and left ear chronic 
otomastoiditis with residual hearing loss and tinnitus, rated 
as 0 percent disabling.  

5.  With the exception of the described intermittent 
exacerbations of PTSD, the veteran is able to drive and tend 
to his errands and go to therapy sessions at VA or the Vet 
Center.  

6.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for PTSD 
prior to May 8, 1995 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  

2.  The criteria for establishing entitlement to special 
monthly compensation by reason of the need for regular aid 
and attendance or by reason of being permanently housebound 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.350, 3.352 (1998).  

3.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Specifically, where a disability has already been 
service connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well grounded claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  In addition, the 
claim for entitlement to special monthly compensation is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.


Factual Background

The RO awarded service connection for PTSD in a November 1992 
rating decision and assigned a 10 percent disability rating.

In December 1994, the RO received a statement from the Vet 
Center, accepted as an informal claim for an increased rating 
for PTSD.  The statement indicated that the veteran had 
recently been unable to work due to injury and that his PTSD 
had become more symptomatic.  He had started individual 
treatment.  

The RO obtained the veteran's VA outpatient treatment 
records.  Notes dated in January 1994 revealed no complaints 
and a normal mental status examination.  He was getting along 
well with his girlfriend.  In April 1994, the veteran related 
that he was a little depressed due to a pending lay-off.  He 
was also more isolative, had more anxiety, increased 
irritability, and thoughts of suicide.  In July 1994, after 
the veteran was laid off from work, he was sleeping less, had 
decreased appetite and mood, increased irritability and 
startle response, and fleeting suicidal thoughts.  Mental 
status examination revealed a low and irritable mood.  It was 
noted that he was having increased PTSD symptoms most likely 
secondary to job stress.

The veteran's symptoms continued as shown by notes dated in 
September 1994.  Additional symptoms included fantasies about 
punching people.  He still maintained a long-term 
relationship with his girlfriend.  Examination revealed 
anxious mood and questionable judgment and insight.  Notes 
dated in October 1994 indicated that the veteran's sleep and 
temper were better with medication.  He continued to have a 
slightly low mood and occasional fleeting thoughts of suicide 
without plan or intent.  Notes dated in January 1995 revealed 
that the veteran recently broke up with his girlfriend, 
though they still spoke and were friends.  He now lived alone 
in a new trailer, which he liked much better.  He had no 
complaints.  There were no significant findings on mental 
status examination

The veteran underwent a VA psychiatric examination in January 
1995.  He had been unable to work for many months due to an 
injury.  He had recently moved his trailer into a more 
isolated area.  He had little contact with his adult son.  He 
had a long history of difficulty with relationships and was 
not currently involved with anyone.  Since moving, the 
veteran had become more suspicious and jumpy.  He continued 
to have nightmares and flashbacks.  He expressed anxiety 
about his employment situation.  He denied any difficulties 
with sleep, appetite, energy level, or concentration.  The 
veteran was unable to participate in group therapy due to 
isolativeness, but did receive individual therapy.  The 
examiner commented that the veteran was alert and oriented 
with appropriate grooming and hygiene.

Examination revealed only mildly restricted range of affect.  
There was no evidence of thought disorder, psychosis, 
lethality, or deficiencies of insight or judgment.  The 
diagnosis was PTSD and history of alcohol dependence and 
psychoactive substance abuse, each in remission.  The 
examiner commented that the increase in symptoms related to 
occupational and social functioning appeared to be primarily 
due to the veteran's physical problems.      

In a February 1995 rating decision, the RO denied an 
increased rating for PTSD.  The veteran timely appealed that 
decision.  

In his May 1995 substantive appeal, the veteran related that 
although he was currently unemployed due to physical 
problems, he had experienced chronic interpersonal conflicts 
on the job.  The veteran also indicated that he did not have 
a close relationship with his girlfriend for the last two 
years they lived together.  They slept in separate rooms and 
did little together as a couple.  He had been living alone 
for four months.  He had no social interaction for days at a 
time, with social contact consisting of appointments.  

The claims folder was negative for additional medical 
evidence of psychiatric status from January 1995 to May 1995.  

The veteran was hospitalized in a VA facility from May 8, 
1995 to June 16, 1995.  He was hospitalized again from June 
26, 1995 to October 10, 1995.  A June 1995 rating decision 
showed that the RO initially awarded temporary total 
disability benefits for hospitalization through June 1995.  
Upon notice of the second hospitalization, the RO extended 
the temporary total benefits pending receipt of a date of 
discharge.  Finally, in an October 1995 rating decision, the 
RO awarded a 100 percent schedular disability rating for PTSD 
effective from May 8, 1995.  

The veteran was hospitalized in a VA facility from March 5, 
1996 to May 31, 1996.  On admission, he reported continuing 
symptoms of PTSD.  The veteran had a medical history of non-
insulin dependent diabetes mellitus, for which he took 
medication.  Mental status examination was significant for 
worried and anxious mood, occasional auditory or visual 
hallucinations, periods of depression, and paranoia.  
Physical examination was negative.  The veteran was admitted 
for treatment, including medication and therapy.  At 
discharge, the veteran was considered unemployable but 
competent for VA purposes.    

VA outpatient records dated from September 1996 to June 1997 
showed that the veteran continued to have PTSD symptoms.  The 
notes included no references to an inability to manage 
activities of daily living.

The veteran was afforded a VA psychiatric examination in July 
1997.  He continued to manifest PTSD symptoms.  The examiner 
commented that the veteran was oriented and alert.  He was 
dressed casually with impaired grooming and hygiene.  
Examination was significant for slightly decreased 
psychomotor activity, slightly depressed mood, and dysphoric 
affect.  The examiner indicated that the veteran was 
competent for VA purposes.   

In August 1998, the RO received a statement from a licensed 
social worker the Vet Center.  The social worker listed 
numerous PTSD symptoms the veteran experienced.  He also 
related that the veteran suffered from a marked inability to 
relate appropriately to other people.  He was able to keep 
his Vet Center appointments and attend group and had 
relationships with a few other Vietnam veterans.  Such 
activities or contact constituted the majority of his time 
away from home and with other people.  The social worker also 
explained the bases for the veteran's inability to work.  He 
concluded that the veteran had significant impairment of his 
ability to establish and maintain favorable relationships 
with people and of his ability to maintain employment and 
appropriate social integration.     

In an October 1998 rating decision, the RO denied entitlement 
to special monthly compensation.  The veteran timely appealed 
that decision.  

In March 1999, the veteran was afforded a VA psychiatric 
examination.  He complained of continued PTSD symptoms.  He 
was still able to enjoy riding his motorcycle and reading 
books without having difficulty concentrating.  He continued 
to participate in treatment at VA and the Vet Center.  The 
veteran lived alone in the country.  He managed his own 
activities of daily living and was able to dress and clean 
himself without problem.  He did not want anyone else around 
and did not need help.  The examiner indicated that the 
veteran dressed casually and had long hair and fair hygiene.  
Mental status examination was unremarkable except for 
restricted and anxious affect.  The diagnosis was PTSD, 
dysthymia, history of polysubstance abuse, and history of 
alcohol abuse in remission.  The examiner commented that 
there was no indication that the veteran would need any type 
of assistance in the home to manage activities of daily 
living.  

Also in March 1999, the veteran underwent a VA examination 
for purposes of determining a need for aid and attendance of 
another person or possible housebound status.  He indicated 
that, three to four times a year due to PTSD, he stayed in 
the house for five to six days at a time.  During these 
episodes, everything lapsed, including activities of daily 
living like eating and showering.  He currently lived alone 
and managed his own affairs.  He drove and handled his own 
errands, except during the described exacerbations of PTSD.  
He had a history of alcohol abuse, sinus surgery, diabetes 
mellitus, and chronic neck and back pain.  The veteran had 
frequent episodes of hypoglycemia, especially when he was not 
eating.  He checked his blood sugar levels twice a day, but 
would not check the levels during an exacerbation of PTSD.  
He had no problems with self-care.

Examination revealed that corrected vision was close to 
normal.  State of nutrition, build, posture, and gait were 
all normal.  Physical examination was otherwise negative.  
The examiner concluded that there were no physical 
abnormalities that would cause some deficits or a decrease in 
the veteran's ability to perform normal activities of daily 
living.  However, per the veteran's report, he would be 
unable to adequately care for himself during exacerbations of 
PTSD, which occurred three to four times a year and lasted 
five to six days at a time.  During these times, the veteran 
was at a significant risk for hypo- or hyperglycemia, as he 
would not check his blood sugar or take his medication for 
diabetes.       

Analysis

Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, the amended rating criteria 
are not applicable in this case.  

From the December 1994 date of receipt of the claim for an 
increase to May 8, 1995, the veteran's PTSD is rated as 10 
percent disabling.  A 10 percent rating is assigned when the 
evidence shows less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is in order when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, or when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  "Definite," 
as used here, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93).  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (1994). 

Considering the record, the Board finds that the evidence 
supports entitlement to a 30 percent rating for PTSD for the 
period prior to May 8, 1995.  The evidence beginning in 
January 1994 shows few subjective or objective indications of 
PTSD.  Thereafter, the evidence reveals that the veteran's 
symptoms gradually increased, apparently in connection with 
increased job-related stress.  By July 1994, when he was laid 
off due to a back injury, the veteran complained of sleep 
disturbance, decreased appetite, depression, increased 
irritability, and fleeting thoughts of suicide.  By September 
1994, the veteran had fantasies of punching people.  By 
January 1995, the veteran broke up with his girlfriend and 
moved to a trailer in the country to live alone.  The January 
1995 VA examination reveals that the veteran continued to be 
socially isolated at that time.  The veteran's May 1995 
statement explains that his social contact was primarily 
related to appointments.  Considering this evidence, the 
Board concludes that the disability picture more nearly 
approximates the criteria required for a 30 percent rating 
under Code 9411.  38 C.F.R. § 4.7.    

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a 50 rating for PTSD for 
this time period.  The evidence does not reveal any memory 
loss, thought disorder, evidence of psychosis, significant 
impairment of judgment, or other psychoneurotic disorder to 
warrant a finding of considerable industrial impairment.  
Although the veteran states that he did not have a close 
relationship with his girlfriend, he concedes that they 
managed to live together for at least two years.  The 
evidence shows that the veteran lost his job due to an 
unrelated back injury, rather than any interpersonal problems 
at work.  Therefore, although the evidence shows definite 
social and industrial impairment due to PTSD, the Board 
cannot conclude that the disability picture during the time 
in question more closely approximates the "considerable" 
criteria required for a 50 percent rating.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the evidence supports 
entitlement to no more than a 30 percent disability rating 
for PTSD for the period prior to May 8, 1995.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.132, Code 
9411.   

Entitlement to Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person. 38 U.S.C.A. § 1114(l) (West 1991 and Supp. 
1999); 38 C.F.R. § 3.350(b)

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feet him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  Id.    

In this case, there is no evidence to support the claim that 
the vetera is in need of regular aid and attendance of 
another person.  That is, there is no evidence to suggest 
that the veteran is unable to dress or feed himself or 
maintain personal hygiene.  The veteran reports that he 
experiences exacerbations of PTSD three or four times a year, 
during which time he is unable to care for himself and tend 
to needs associated with medical conditions.  However, the 
medical evidence of record fails to corroborate such 
statements.  In any event, such infrequent exacerbations of 
PTSD do not establish the actual need for care or assistance 
on a regular basis to protect the veteran from the hazards or 
dangers incident to the daily environment.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  38 U.S.C.A. §§ 1114, 
5107(b); 38 C.F.R. §§ 3.102, 3.350, 3.352.   

If a veteran is not in need of regular aid and attendance, 
but has a single disability rated as 100 percent disabling 
and additional disabilities independently ratable at 60 
percent or more under VA's Schedule for Rating Disabilities, 
or is "permanently housebound" by reason of service-
connected disabilities, he is entitled to special monthly 
compensation.  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
1999).  The "permanently housebound" requirement is met 
when the veteran is substantially confined to his dwelling 
and the immediate premises, or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 
3.350(i).

The veteran has the following service-connected disabilities: 
PTSD, rated as 100 percent disabling; residuals of a gunshot 
wound to the left arm with incomplete paralysis of the radial 
nerve in the left arm with atrophy of the biceps, triceps, 
and radialis, rated as 20 percent disabling; residuals of a 
well healed fracture of the left humerus, rated as 0 percent 
disabling; and left ear chronic otomastoiditis with residual 
hearing loss and tinnitus, rated as 0 percent disabling.  
Thus, he does not meet the percentage criteria set forth 
above for special monthly compensation.  Moreover, the 
evidence does not reveal that the veteran is permanently 
housebound.  With the exception of the described intermittent 
exacerbations of PTSD, the veteran is able to drive and tend 
to his errands and go to therapy sessions at VA or the Vet 
Center.  Therefore, the veteran is not substantially confined 
to his dwelling and the immediate premises.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to special monthly compensation by reason of 
being permanently housebound.  38 U.S.C.A. §§ 1114(s), 
5107(b); 38 C.F.R. §§ 3.102, 3.350(i). 

The veteran, through his representative, has requested an 
independent medical expert opinion.  However, the Board finds 
that no complex or controversial medical question has been 
presented in this case.  Therefore, the requested opinion is 
not warranted.  38 U.S.C.A. § 7109; 38 C.F.R. §§ 20.901, 
20.902.


ORDER

Entitlement to a 30 percent disability rating for PTSD prior 
to May 8, 1995 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound is denied. 


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

